 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:11-CR-216-MCE
12                                Plaintiff,            STIPULATION REGARDING RELEASE OF
                                                        DOCUMENTS; ORDER
13                         v.
14   REGINALD THOMAS,
15                               Defendant.
16
17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     The defendant made his initial appearance on September 25, 2019. The defendant is

21 presently in custody pending resolution in this matter.
22          2.     By previous order, this matter is set for an admit/deny hearing on December 4, 2019.

23          3.     The United States Probation Office for the Eastern District of California relied on certain

24 documents in preparing the Petition for Warrant or Summons for Offender Under Supervision. Docket
25 331 at 6-7.
26 /
27 /

28 /

       STIPULATION REGARDING RELEASE OF DOCUMENTS       1
30
 1          4.       The parties request that the Court order the United States Probation Office for the

 2 Eastern District of California to provide such documents, including, for the avoidance of doubt, the
 3 Fairfield Police Department and California Highway Patrol arrest reports #1905040021 and #19-05305,
 4 to the parties.
 5          IT IS SO STIPULATED.

 6

 7
     Dated: November 19, 2019                                MCGREGOR W. SCOTT
 8                                                           United States Attorney
 9
                                                             /s/ MATTHEW G. MORRIS
10                                                           MATTHEW G. MORRIS
                                                             Assistant United States Attorney
11
12
     Dated: November 19, 2019                                /s/ Matthew Morris (auth. by
13                                                           email on 11/18/19)
                                                             DUSTIN M. GORDON
14
                                                             Counsel for Defendant
15                                                           Reginald Thomas

16
17
18                                                   ORDER

19          IT IS SO ORDERED.

20 Dated: November 20, 2019
21
22
23
24
25
26
27

28

      STIPULATION REGARDING RELEASE OF DOCUMENTS         2
30
